Matter of Cepeda v Salgado (2016 NY Slip Op 06186)





Matter of Cepeda v Salgado


2016 NY Slip Op 06186


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Andrias, Gische, Kahn, JJ.


260420/16 1719A 260406/16 1719

[*1] In re Joseph Cepeda, Petitioner-Appellant,
vGlendalys Salgado, et al., Respondents-Respondents. 
In re Glendalys Salgado, Petitioner-Respondent,vJoseph Cepeda, etc., Respondent-Appellant, Maria R. Guastella, et al., Respondents.


Joseph Cepeda, appellant pro se.
Stanley Kalmon Schlein, Bronx, for respondents.

Judgments, Supreme Court, Bronx County (John W. Carter, J.), entered August 12, 2016, unanimously dismissed, without costs or disbursements.
In light of appellant's delay in filing these appeals, at the time they were heard it was too late to grant relief under
the Election Law. Accordingly, we dismiss the appeals as moot.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK